Citation Nr: 1426290	
Decision Date: 06/10/14    Archive Date: 06/16/14

DOCKET NO.  07-39 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent prior to September 30, 2013, and 50 percent thereafter, for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel

INTRODUCTION

The Veteran had active military service from November 1966 to December 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In September 2009, a hearing was held before the undersigned Veterans Law Judge (VLJ) of the Board.  Relevant to this proceeding, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ explained the issue that is before the Board.  The representative and the VLJ asked questions to ascertain whether the Veteran had submitted evidence in support of his claim.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims.  Moreover, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), or otherwise identified any prejudice in the conduct of the hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim on appeal.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.

This case was previously before the Board in September 2013, at which time the claim was remanded to the Agency of Original Jurisdiction (AOJ) for additional development.  The requested development having been completed, the case is once again before the Board for appellate consideration of the issue on appeal.



FINDINGS OF FACT

1. Prior to September 30, 2013, the Veteran's PTSD is manifested by symptoms of depression, irritability, anxiety, sleep impairment and social isolation, resulting in no more than mild impairment to social and occupational functioning.

2. As of September 30, 2013, the Veteran's PTSD is manifested by symptoms of increased irritability and hostility, exaggerated startle response, social withdrawal and interpersonal conflict at work, resulting in no more than moderate impairment to social and occupational functioning.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 30 percent prior to September 30, 2013, and 50 percent thereafter, for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In cases such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008); see also Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009).  There has been no allegation of such error in this case.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2013).

Service treatment records are associated with claims file.  All post-service treatment records identified by the Veteran have also been obtained.  He has not identified any additional records that should be obtained prior to appellate consideration.  VA's duty to further assist the Veteran in locating additional records has been satisfied.  The Veteran has been afforded multiple VA examinations in conjunction with his appeal.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2013); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  These VA examinations are adequate for the purposes of evaluating the Veteran's PTSD, as they involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and provide an adequate description of pertinent symptomatology.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

As a final note, the Board again observes this case was most recently remanded by the Board in September 2013 for additional development.  Specifically, the Board instructed that the Veteran be provided a new VA examination, which was provided in September 2013.  As such, the Board finds there has been substantial compliance with the prior remand, and adjudication of the instant claim may proceed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Evidence to be considered in the appeal of an initial assignment of a disability rating is not limited to that reflecting the current severity of the disorder.  Fenderson v. West, 12 Vet. App. 119 (1999).  In Fenderson, the Court discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation has been disagreed with, it is possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran asserts that his service-connected PTSD is more severe than contemplated by the assigned evaluations.  Service connection for PTSD was granted by the June 2006 rating decision on appeal, and an initial 30 percent evaluation assigned under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).  The current 50 percent evaluation effective September 30, 2013, was assigned by a November 2013 rating decision.  The issue of entitlement to an increased evaluation will be considered for both rating periods.  See Fenderson, 12 Vet. App. 119.

Diagnostic Code 9411 is subsumed into the General Rating Formula for Mental Disorders (General Rating Formula).  Under the General Rating Formula, a 30 percent evaluation contemplates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, and recent events).  Id. 

A 50 percent evaluation is warranted where the disorder is manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory for example, retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where the disorder is manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and an inability to establish and maintain effective relationships.  Id.

A 100 percent disability evaluation is warranted when there is total occupational and social impairment, due to such symptoms as: persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.  Id.

The nomenclature employed in the rating schedule is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "the DSM-IV").  38 C.F.R. § 4.130 (2013).  The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

The DSM-IV contemplates that the GAF scale will be used to gauge a person's level of functioning at the time of the evaluation (i.e., the current period) because ratings of current functioning will generally reflect the need for treatment or care.  While GAF scores are probative of the Veteran's level of impairment, they are not to be viewed outside the context of the entire record.  Therefore, they will not be relied upon as the sole basis for an increased disability evaluation.

Ratings are assigned according to the manifestations of particular symptoms.  However, the use of the phrase "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve only as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV.

Prior to September 30, 2013

Prior to September 30, 2013, the record reflects the Veteran first sought VA treatment for his PTSD in May 2005.  He reported being married to and living with his second wife since 2004, with whom he has a good relationship.  The Veteran reported feeling depressed, sometimes three to four days at a time, when he likes to be alone and not have contact with anyone.  He also reported nightmares with increased sweating, sometimes crying, feeling angry and anxious, and panic attacks once a week.  On mental examination, he denied symptoms of psychosis, hyper/mania or obsessive-compulsive disorder.  He appeared his stated age, clean, and oriented in all spheres, with a consistent mood, fair insight, and limited judgment, especially regarding his drinking/drug problems.  He denied suicidal and homicidal intentions, plans, thoughts or urges.  A diagnosis of PTSD was rendered, and a GAF score of "60 and more" was assigned, representing "some mild" to "moderate" symptoms. See DSM-IV.

The Veteran was provided a VA examination in May 2006.  At the time, he reported insomnia (sleeping approximately five hours per night) and suffering from nightmares during which he has assaulted his wife.  On examination, he was fully alert and oriented in all spheres, dressed appropriately with adequate grooming, and maintained good eye contact.  His speech was somewhat diminished in rate, though normal in rhythm and volume, and content logical and goal directed.  His mood was dysthymic and anxious, affect contrite, without memory or cognitive deficits or impaired judgment.  He denied any immediate suicidal or homicidal ideation, but recognized potential for self-harm and periods of near uncontrollable rage.  He noted that while he held jobs for extended periods of time, he did so with difficulty and they ended due to his aggressive behavior.  The VA examiner determined that the Veteran's employment difficulties were attributable primarily to PTSD, and assigned a GAF score of 59, representing "moderate" symptomatology.  See DSM-IV.

The Veteran's VA treatment records indicate similar symptomatology during PTSD treatment, with slightly fluctuating symptoms of irritability, anxiety and depression.  For example, a July 2007 Mental health note indicates the Veteran was angry regarding his living situation, specifically supporting two of his wife's adult children.  He appeared tired, but with good hygiene and grooming, with a dysphoric and sad mood because of family issues.  His speech was logical and coherent, insight and judgment were good, and he had no suicidal or homicidal thoughts.

A March 2008 mental health progress note indicates the Veteran reported increased irritability and anger since his last visit, with continued flashbacks and nightmares.  He also reported intrusive thoughts and continued use of alcohol.  Objectively, the Veteran was alert and oriented in all spheres, tried to be calm and cooperative but at times was easily agitated.  His mood was irritable and affect dysphoric.  Speech was logical, coherent and goal oriented with no psychotic symptoms.  He denied suicidal and homicidal ideation, and reported a continued good relationship with his wife.

In August 2008, the Veteran appeared alert and oriented in all spheres, maintained good eye contact, and affect within normal range, responding appropriately to humor.  His cognition was grossly intact and insight and judgment good, with no suicidal or homicidal thoughts.  In May 2009, he reported his mood was "the same," with continued anxiety and startle response to loud noises.  He reported isolating himself and was alert and oriented in all spheres.  He was cooperative, denied audio/visual hallucinations, and also denied suicidal and homicidal ideation.  Finally, in October 2009, he reported continued nightmares and night sweats, but was alert and oriented in all spheres with logical speech, no psychotic symptoms or auditory/visual hallucinations.

The Veteran was provided a second VA examination in July 2010, at which he reported continuing to live with his second wife, and working as a truck driver for the previous two years.  He also reported symptoms of startle reactions, avoiding camped places, feelings of anxiety three to four times weekly, and an inability to go shopping with his wife, feeling very "reclusive."  On examination the Veteran was fully alert and oriented in all spheres with a neat and clean appearance.  He maintained good eye contact and spoke in normal rate, rhythm and volume with logical and goal directed content.  He reported his mood felt "better," and denied hallucinations, delusions, suicidal intent and homicidal intent.  The VA examiner diagnosed "mild PTSD" and assigned a GAF score of 71.

In March 2011, the Veteran presented with fair grooming, alert and oriented, and was cooperative with good eye contact.  While a GAF of 45 was assigned, representing "serious" symptomatology, see DSM-IV, the Veteran's affect was noted to be stable and appropriate, his speech was coherent and normal in rate, rhythm and tone, with grossly normal cognition, attention and concentration.  The VA physician noted the Veteran "continues to be at his baseline."  By May 2012, the Veteran reported things were going "pretty well," and a good relationship with his wife.  He reported some on and off anxiety but denied depressive symptoms.  

A 50 percent evaluation contemplates occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, impaired speech, panic attacks, difficulty in understanding complex commands or impairment of short- and long-term memory.  See General Rating Formula.  Such impairment and symptomatology is not demonstrated at any point during this stage of the Veteran's appeal.  While the Veteran has been assigned widely varying GAF scores throughout this period, ranging from 45 to 71, the Board again notes that, while probative evidence, the GAF score will not serve as the only basis on which to rate the Veteran's PTSD.

Ultimately, in considering the evidence discussed above, as well as all other evidence of record, the Board finds that the evidence does not support the assignment of an initial evaluation in excess of 30 percent for PTSD at any point prior to September 30, 2013.  The Veteran did not report difficulty in occupational or social functioning sufficient to more closely approximate a higher evaluation, and at no time does the objective evidence of record find the Veteran suffered from impaired memory, speech, judgment, insight or ability to understand complex commands.  Further, he maintained a good relationship with his wife throughout this time.  The Board finds the Veteran's symptomatology most closely approximates that contemplated by a 30 percent evaluation at all times prior to September 30, 2013.

In reaching its decision, the Board considered the benefit-of-the-doubt rule.  However, the preponderance of the evidence is against the Veteran's claim for an increased initial evaluation at any point prior to September 30, 2013.  Therefore, an initial evaluation in excess of 30 percent is not warranted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

As of September 30, 2013

The Veteran was provided a third VA examination on September 30, 2013.  Reported symptoms included distressing dreams, dissociative reactions, efforts to avoid thoughts, memories and external reminders of his stressors, sleep disturbance, and irritability or outbursts of anger.  Features of the Veteran's PTSD included social withdrawal, interpersonal conflict at work, agitation, sense of hostility and interacting with others in a brusque or abrasive manner.  On examination he remained fully alert and oriented in all spheres, and presented in casual attire with good grooming.  He maintained good eye contact and speech was logical and goal directed.  He reported was in a good mood, with an appropriate affect.  There were no hallucinations or delusions, he denied suicidal and homicidal ideation, and had no impairment of cognition, memory, insight or judgment.  A GAF score of 62 was assigned, representing "moderate to mild" symptoms of PTSD.

Based on the September 30, 2013, VA examination, the Veteran has been assigned a 50 percent evaluation.  In reviewing the evidence of record, the Board finds that an increased initial evaluation is not warranted for this stage of the Veteran's appeal.  In reaching this conclusion, the Board finds the Veteran's level of symptomatology throughout this stage of the appeal more closely approximates that contemplated by a 50 percent evaluation.  While the evidence for this stage of the Veteran's appeal is somewhat sparse, records do not indicate the Veteran experienced symptomatology such as speech impairment, suicidal or homicidal ideation, panic attacks, impaired impulse control or neglect of personal hygiene, all symptoms congruent with evaluations higher than 50 percent.  The Veteran did not report difficulties with personal or social relationships.  While he did report losing his job due to conflict at work, the VA examiner specifically found that those with the Veteran's level of symptomatology are able to obtain and maintain gainful employment and independently care for their needs.

As such, the Board finds that the evidence does not support the assignment of an initial evaluation in excess of 50 percent at any point as of September 30, 2013.  In reaching its decision, the Board considered the benefit-of-the-doubt rule.  However, the preponderance of the evidence is against the Veteran's claim for an increased initial evaluation at any point as of September 30, 2013.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55 (1990).

Final Considerations

The Board acknowledges the Veteran's contentions that his service-connected PTSD warrants an increased evaluation throughout the appeal.  However, in determining the actual degree of disability, an objective examination is more probative of the degree of the Veteran's impairment.  Furthermore, the opinions and observations of the Veteran alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.130 with respect to determining the severity of his service-connected PTSD.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); 38 C.F.R. § 3.159(a)(1) and (2) (2012).

The record does not establish that the rating criteria are inadequate for rating the Veteran's PTSD.  The Veteran's disability is manifested by impairment in occupational and social functioning due to symptoms including anxiety and irritability.  The effects of the Veteran's disability have been fully considered and are contemplated in the rating schedule.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

Entitlement to a total disability rating based upon individual unemployability (TDIU) is an element of all increased rating claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board has considered whether remand or referral for consideration of a TDIU is warranted.  However, the record is negative for evidence that the Veteran is unemployable due to his service-connected PTSD.  While he is unemployed at present, the Board notes that the September 30, 2013, VA examiner specifically found that "people with [the Veteran's range of symptoms] have been able to obtain and maintain employment and independently care for their needs."  In light of this opinion, and absent contradictory medical evidence of record, remand or referral of a claim for a TDIU is not necessary.


ORDER

An initial evaluation for PTSD in excess of 30 percent prior to September 30, 2013, and 50 percent thereafter, is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


